Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  July 14, 2017                                                                                      Stephen J. Markman,
                                                                                                               Chief Justice

                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
  154358(62)                                                                                            David F. Viviano
                                                                                                    Richard H. Bernstein
                                                                                                           Joan L. Larsen
  STEVEN ILIADES and JANE ILIADES,                                                                      Kurtis T. Wilder,
            Plaintiffs-Appellees,                                                                                   Justices
                                                                  SC: 154358
  v                                                               COA: 324726
                                                                  Oakland CC: 12-129407-NP
  DIEFFENBACHER NORTH AMERICA, INC.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan Manufacturers
  Association to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  July 11, 2017, is accepted for filing.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 14, 2017
                                                                             Clerk